DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, 16, & 17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Liu et al. (US 2016/0065534 A1). 
Re Claim 1 & 11, Liu teaches a method for evaluating Domain Name Service (DNS), comprising: 
determining M domain names in a DNS system, and a plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names according to a DNS traffic log, wherein M is an integer more than or 
determining association identifier information associated with each of the M domain names, wherein the association identifier information comprises an IP address and/or identity information; (Liu; FIG. 1; ¶ [0003]-[0006], [0025], [0034]-[0039]; Determined identifiers information such as a IP address associated with the domain names.) 
determining a cluster score of each of the preset categories of the DNS system according to association relationships between each of the M domain names and the association identifier information and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names, (Liu; FIG. 1; ¶ [0025]-[0028], [0044]-[0051];  Similarity scores of pairs/clusters of domains names (determining a cluster score) that have multidimensional vectors , correlations, and predetermined thresholds (preset categories) and associated identifiers such as IP addresses. The multidimensional vectors, correlations, and predetermined thresholds correspond to domain names.) 
or according to attribute information of each of the M domain names and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names; and 
determining a total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system.  (Liu; FIG. 1; ¶ [0042]-[0046], [0052], [0058]-[0067]; The embodiment(s) include methodology similar in scope and 

Re Claim 2 & 12, Liu discloses the method according to claim 1, wherein the determining the cluster score of each of the preset categories of the DNS system according to the association relationships between each of the M domain names and the association identifier information and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names, (Liu; FIG. 1; ¶ [0025]-[0028], [0044]-[0051];  Similarity scores of pairs/clusters of domains names (determining a cluster score) that have multidimensional vectors , correlations, and predetermined thresholds (preset categories) and associated identifiers such as IP addresses. The multidimensional vectors, correlations, and predetermined thresholds correspond to domain names.)
or according to the attribute information of each of the M domain names and further in view of the plurality of pieces of feature dimension information of each of preset categories corresponding to each of the M domain names comprises: 
grouping the association identifier information associated with each of the M domain names into a first entity element group, and (Liu; FIG. 1; ¶ [0011], [0030]; Grouping IP addresses of DNS queries associated with domain names.)  
obtaining N first entity element groups; and  (Liu; FIG. 1; ¶ [0011], [0030]; Grouping IP addresses of DNS queries associated with domain names.)  

grouping domain names with differences between their attribute information being below a preset attribute threshold among the M domain names, and (Liu; FIG. 1; ¶ [0007]-[0011], [0027]; Grouping domains together that are below a certain threshold.) 
the association identifier information associated with the domain names into a second entity element group, and 
obtaining K second entity element groups; and (Liu; FIG. 1; ¶ [0011], [0030]; Grouping IP addresses of DNS queries associated with domain names.)  
determining second cluster scores of the preset categories of the DNS system according to the K second entity element groups and the feature dimension information, wherein K is an integer more than or equal to 1; and (Liu; FIG. 1; ¶ [0025]-[0028], [0044]-[0051];  Similarity scores of pairs/clusters of domains names (determining a cluster score) that have multidimensional vectors, correlations, and predetermined thresholds (preset categories) and associated identifiers such as IP addresses. The multidimensional vectors, correlations, and predetermined thresholds correspond to domain names.)


Re Claim 3 & 13, Liu discloses the method according to claim 2, 
wherein the determining the first cluster scores of the preset categories of the DNS system according to the N first entity element groups and the feature dimension information comprises: 
for each of the N first entity element groups, normalizing each of a plurality of pieces of feature dimension information corresponding to a target domain name in the first entity element group, (Liu; FIG. 1; ¶ [0024]-[0030], [0042]-[0047]; The embodiment(s) detail normalizing of domains names that have a target domain name, based on set categories of information.)
wherein the target domain name is any one of the M domain names, determining feature dimension information corresponding to the association identifier information in the first entity element group, and (Liu; FIG. 1; ¶ [0024]-[0030], [0042]-[0047]; The embodiment(s) detail normalizing of domains names that have a target domain name, based on set categories of information associated with an IP address of the domain name.)

the determining the second cluster scores of the preset categories of the DNS system according to the K second entity element groups and the feature dimension information comprises:  
for each of the K second entity element groups, normalizing each of a plurality of pieces of attribute information corresponding to the domain name in the second entity element group, determining feature dimension information corresponding to the association identifier information in the second entity element group, and (Liu; FIG. 1; ¶ [0025]-[0028], [0044]-[0051];  Similarity scores of pairs/clusters of domains names (determining a cluster score) that have multidimensional vectors , correlations, and predetermined thresholds (preset categories) and associated identifiers such as IP addresses. The multidimensional vectors, correlations, and predetermined thresholds correspond to domain names.)
determining the second cluster score of the DNS system according to each of the plurality of pieces of normalized attribute information corresponding to the domain name in the second entity element group and the feature dimension information corresponding to the association identifier information in the second entity element group. (Liu; FIG. 1; 

Re Claim 16, Liu discloses a non-transitory computer readable storage medium, storing computer instructions that, when executed by a computer, cause the computer to perform the method according to- claim 1. (Liu; FIG. 5; ¶ [0017], [0074], [0077], [0082]-[0083]; Non-transitory computer readable storage medium that stores instruction for executed by an electronic device.) 

Re Claim 16, Liu discloses a computer program product, comprising computer program stored on a non-transitory computer readable storage medium, the computer program comprising program instructions that, when executed by a computer, cause the computer to perform the method according to- claim 1. (Liu; FIG. 5; ¶ [0017], [0074], [0077], [0082]-[0083]; Non-transitory computer readable storage medium that stores instruction for executed by an electronic device.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 4 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0065534 A1) and further in view of Luo et al. (US 9,245,121 B1). 
Re Claim 4 & 14, Liu discloses the method according to claim 1, wherein the determining the total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system comprises: 
normalizing each of a plurality of pieces of feature dimension information of preset categories corresponding to a target domain name, wherein the target domain name is any one of the M domain names; (Liu; FIG. 1; ¶ [0024]-[0030], [0042]-[0047]; The embodiment(s) detail normalizing of domains names that have a target domain name, based on set categories of information.) 
Liu does not explicitly suggest determining an individual score of each of the preset categories of the DNS system according to the plurality of pieces of normalized feature dimension information of the preset categories corresponding to the target domain name; and determining the total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system and the individual score of each of the preset categories of the DNS system.  
However, in analogous art, Luo teaches determining an individual score of each of the preset categories of the DNS system according to the plurality of pieces of normalized feature dimension information of the preset categories corresponding to the target domain name; and (Luo; FIG. 1; Summary, Col. 2 Ln. 50 – Col. 8 Ln. 26, Col. 14 
determining the total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system and the individual score of each of the preset categories of the DNS system. (Luo; FIG. 1; Summary, Col. 2 Ln. 50 – Col. 8 Ln. 26; The embodiment(s) detail embodiment(s) similar in scope and concept to the stated limitation that includes cluster scores and scores of maliciousness of a DNS system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in view of Lou to determine scores in a DNS system for the reasons of detecting malicious in a DNS system that has associated scores representing statistical characteristics of various clusters. (Luo Abstract) 

Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0065534 A1), in view of Luo et al. (US 9,245,121 B1) and further in view of Li Jianfang (CN 105119915 A). 
Re Claim 5 & 15, Liu-Luo discloses the method according to claim 4, yet does not explicitly suggest wherein the preset categories comprise maliciousness, popularity, and/or abnormality; and the determining the total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system comprises: determining a system score of the maliciousness of the DNS system according to a cluster score of the maliciousness of the DNS system and an individual 
However, in analogous art, Li Jianfang teaches wherein the preset categories comprise maliciousness, popularity, and/or abnormality; and (Li Jianfang; FIG. 1-2; Page(s) 3-6, 8; The embodiment(s) include malicious, abnormal and popular designations associated with domain names.) 
the determining the total system score of the DNS system according to the cluster score of each of the preset categories of the DNS system comprises: 
determining a system score of the maliciousness of the DNS system according to a cluster score of the maliciousness of the DNS system and an individual score of the maliciousness of the DNS system; (Li Jianfang; FIG. 1-2; Page(s) 3-8; The maliciousness score of domain names.) 
determining a system score of the popularity factor of the DNS system according to a cluster score of the popularity of the DNS system and an individual score of the popularity of the DNS system; (Li Jianfang; FIG. 1-2; Page(s) 7-8; The embodiment(s) detail similar methodology that scores, ranks and values of domain names.) 

determining the total system score of the DNS system according to the system score of the maliciousness, the system score of the popularity, and the system score of the abnormality of the DNS system. (Li Jianfang; FIG. 1-2; Page(s) 3-8; The total score is comparable to the ranking of domain names, abnormality scores and maliciousness score.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu-Lou in view of Li Jianfang to score maliciousness, popularity and abnormality for the reasons of detecting malice in domain names based on intelligent analysis. (Li Jianfang Page 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denis								(US 2015/0019708 A1)
Domain classification based on domain co-occurrence information derived from client request behavior is provided. The network requests of clients are analyzed to determine domain and time information. Distance information is generated based on the time between requests for a plurality of domains.
Mahjoub et al. 						(US 2017/0041332 A1)
Techniques are provided herein for classifying domains based on DNS traffic so that domains that are malicious or associated with malicious activity can be identified. Malicious domains are identified by analyzing, at a server having network connectivity, traffic between one or more clients and one or more Domain Name System (DNS) resolvers, detecting a spike in the traffic for a particular domain, and categorizing queries in the spike based on one or more query features. The particular domain is classified based on the categorizing.
Holmes et al. 						(US 2015/0089056 A1)
Systems and methods for scoring a domain including analyzing counter data and information obtained from a web site associated with the domain. Methods may include receiving requests to resolve the domain at an authoritative domain resolution server. A counter may be incremented for the domain based on the received requests.
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457